Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered October 31, 1990, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, this is not a case in which the People relied solely upon circumstantial evidence, since the defendant’s admissions constituted direct evidence (see, People v Daddona, 81 NY2d 990). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Miller, Santucci and Altman, JJ., concur.